 


109 HR 1090 RH: To designate a Forest Service trail at Waldo Lake in the Willamette National Forest in the State of Oregon as a national recreation trail in honor of Jim Weaver, a former Member of the House of Representatives.
U.S. House of Representatives
2005-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
Union Calendar No. 182 
109th CONGRESS 1st Session 
H. R. 1090 
[Report No. 109–331] 
IN THE HOUSE OF REPRESENTATIVES 
 
March 3, 2005 
Mr. DeFazio (for himself, Mr. Walden of Oregon, Mr. Blumenauer, Ms. Hooley, Mr. Wu, and Mr. George Miller of California) introduced the following bill; which was referred to the Committee on Resources 
 
 
December 8, 2005 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
Strike out all after the enacting clause and insert the part printed in italic 
For text of introduced bill, see copy of bill as introduced on March 3, 2005 
 
A BILL 
To designate a Forest Service trail at Waldo Lake in the Willamette National Forest in the State of Oregon as a national recreation trail in honor of Jim Weaver, a former Member of the House of Representatives. 
 
 
1.Designation of national recreational trail, Willamette National Forest, Oregon, in honor of Jim Weaver, a former Member of the House of Representatives 
(a)DesignationForest Service trail number 3590 in the Willamette National Forest in Lane County, Oregon, which is a 19.6 mile trail that begins and ends at North Waldo Campground and circumnavigates Waldo Lake, is hereby designated as a national recreation trail under section 4 of the National Trails System Act (16 U.S.C. 1243) and shall be known as the Jim Weaver Loop Trail. 
(b)Interpretive signUsing funds available for the Forest Service, the Secretary of Agriculture shall prepare, install, and maintain an appropriate sign at the trailhead of the Jim Weaver Loop Trail to indicate the name of the trail and to provide information regarding the life and career of Congressman Jim Weaver.  
 
 
December 8, 2005 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
